NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

BOVE GRAND, INC. d/b/a          )
WESTSHORE PIZZA VILLAGE CENTER, )
a Florida Corporation,          )
                                )
             Appellant,         )
                                )
v.                              )              Case No. 2D17-1691
                                )
ANGELINE DIAMOND,               )
                                )
             Appellee.          )
                                          )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert Foster,
Judge.

Dorothy V. DiFiore and Karen M.
Shimonsky of Quintairos, Prieto, Wood &
Boyer, P.A., Tampa, for Appellant.

Stephanie Miles of Swope, Rodante
P.A., Tampa; Elizabeth Munro of Florida
Vanguard Attorneys, LLC, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.